Citation Nr: 1735288	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the December 2011 rating decision, in pertinent part, the RO granted service connection for bilateral sensorineural hearing loss with a noncompensable rating, effective August 31, 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss was not manifested by worse than a Level II hearing loss in the right ear and a Level I hearing loss in the left ear.  


CONCLUSION OF LAW

During the period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2017 statement, the Veteran's representative contends that VA audiological examinations are inherently flawed in that they are conducted in the "sterile quiet of an audiology booth" and that this means that they do not reflect the functional impact of the Veteran's hearing loss on his daily life.  The Court of Appeals for Veterans Claims (Court) has upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Moreover, the Court recognized in Doucette v. Shulkin, 28 Vet. App. 366 (2017) that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's difficulty hearing or understanding speech or other sounds in various contexts was sufficiently measured during the October 2011 and July 2015 VA examinations.    

Neither the Veteran nor his representative have raised any other issue with the duty to notify or duty to assist, other than the general adequacy of VA audiological examinations .  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in August 2011.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable rating.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.   See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In October 2011, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
15
30
60
65
LEFT EAR
25
10
30
55
55

The puretone average in the right ear was 42 and the puretone average in the left ear was 38.  Speech recognition was 94 percent in the right ear and 98 percent in the left ear.  The examiner noted the Veteran's report of functional impact in the form of difficulty hearing, particularly in the presence of background noise or when the speaker is a woman.  38 C.F.R. § 4.10; see also Martinak, 21 Vet. App. 447.  The findings from the October 2011 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

In an October 2011 statement, the Veteran's spouse reported that the Veteran tended to keep the volume on the TV or radio unduly high and that his desired volume was continuing to increase.  She also reported that they often argued because he misheard what she was saying.  She noted that he had begun to use hearing aids but stated that she continued to need to repeat herself and that, in her opinion, the Veteran's hearing had worsened over the years.  

An August 2013 VA treatment record summarized the results of an audiology consultation, which included a hearing examination.  The Veteran reported worsening hearing.  The hearing examination results were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
15
40
60
70
LEFT EAR
15
10
30
50
50

The puretone average in the right ear was 42 and the puretone average in the left ear was 35.  Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The findings from this examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  Id.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

In his March 2014 substantive appeal (VA Form 9), the Veteran reported that his hearing continued to be bad, despite the use of hearing aids.

In July 2015, the Veteran was afforded an additional VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
15
40
65
65
LEFT EAR
15
10
40
55
55

The puretone average in the right ear was 46 and the puretone average in the left ear was 40.  Speech recognition was 90 percent in the right ear and 92 percent in the left ear.  The examiner noted the Veteran's report of functional impact in the form of difficulty hearing when people are behind him and trouble with the TV.  38 C.F.R. § 4.10; see also Martinak, 21 Vet. App. 447.  The findings from the July 2015 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level II in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  Id.

The Veteran asserts that his hearing loss is worse than its currently assigned noncompensable rating.  He is competent to report a decrease in hearing acuity, his spouse is competent to report her observations of the same, and their statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but neither his lay assertions nor those of his spouse constitute competent evidence to indicate that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  

The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran and his spouse in this case are not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran or his spouse possesses the training or experience needed to accomplish these actions.  The probative value of their assertions is low.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable schedular rating for bilateral hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


